DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
Accordingly, claims 1-18 and 23-24 are pending in this application. Substantial amendments have changed the scope of the claimed invention. Claims 21-22 have been canceled. Claims 23-24 are new.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 6, 8, 11, and 18 are objected to because of the following informalities:  Most instances of the term “mobile structure” have been replaced with “marine vessel” throughout the claims. However, it appears that several instances were overlooked – claim 6, last two lines; claim 8, lines 8, 11, and 12; claim 11, second-to-last line; claim 18, lines 8, 10, and 11 – leading to lack of antecedent basis for those occurrences. Examiner has adopted the understanding that all recitations of “mobile structure” are intended to read “marine vessel”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertetti et al. (US 20050075016 A1).
Regarding claim 1, Bertetti teaches a system comprising: 
a logic device ([0021]: central control and processor unit UC) configured to communicate with a user interface (joystick J) and a perimeter ranging system mounted to a marine vessel ([0021]: receives signals from a plurality of devices mounted on board the boat for detection of obstacles) and to provide docking assist for the marine vessel ([0021]: operation of all the propulsion and direction control members of the boat is controlled by a central control and processor unit UC; [0033]: “docking” navigation mode), wherein the logic device is configured to: 
receive docking assist parameters from the user interface ([0020]: joystick for controlling the propulsion systems for navigation) and perimeter sensor data from the perimeter ranging system ([0021]: receives signals from a plurality of devices mounted on board the boat for detection of obstacles); 
determine one or more docking assist control signals based, at least in part, on the received docking assist parameters ([0043]: joystick movements allow control of the motor speed) and the received perimeter sensor data (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), wherein the determining the one or more docking assist control signals comprises: 
determining, based at least in part on the docking assist parameters, a user demand for propelling the marine vessel ([0020]: joystick for controlling the propulsion systems; [0028]: joystick is enabled in coastal, restricted water, and docking conditions; According to the text associated with block 2502 of Applicant’s specification, docking assist parameters may include user input provided to user interface 120 for direct navigational control, including linear and/or rotational joystick user input. Hence the user demand for propelling the vessel is interpreted to be the same as the docking assist parameters received from a user interface); 
determining, based at least in part on the perimeter sensor data, that a navigation hazard is present within a safety perimeter of the marine vessel ([0022]: detect in real-time the distance to obstacles); 
attenuating the user demand ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed) based at least in part on determining the navigation hazard presence within the safety perimeter (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), the attenuating comprising determining an attenuated target linear and/or angular velocity for the marine vessel ([0040]: “6 knots”; [0041]: “3 knots”; Fig. 7 and [0045]: “reduce speed”); and 
determining the one or more docking assist control signals based, at least in part, on the determined attenuated target linear and/or angular velocity ([0021]: operation of all the propulsion and direction control members of the boat is controlled by a central control and processor unit UC which monitors control of the boat as a whole and received obstacle detection signals; [0043]: during the docking phase, joystick movements allow control of the motor speed); and 
provide the one or more docking assist control signals to a navigation control system for the marine vessel ([0021]: operation of all the propulsion and direction control members of the boat is controlled by a central control and processor unit UC which monitors control of the boat as a whole and received obstacle detection signals; Examiner submits that the automatic intervention cited for the previous limitation are implemented by control signals from the UC unit), wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined attenuated target linear and/or angular velocity ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed). 
Regarding claim 2, Bertetti teaches the system of claim 1, and Bertetti also teaches that the user demand comprises at least one of a velocity demand or a thrust demand ([0020]: joystick for controlling the propulsion systems for navigation; controlling propulsion is understood to involve thrust and, as a result, velocity).  
Regarding claim 3, Bertetti teaches the system of claim 1, and Bertetti also teaches determining, based at least in part on the perimeter sensor data (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), one or more velocity limits on a linear and/or angular velocity of the marine vessel in a direction of approaching the navigation hazard; wherein the attenuating is based, at least in part, on the one or more velocity limits ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed).   
Regarding claim 9, Bertetti teaches the system of claim 1, and Bertetti also teaches that: 
the navigation control system comprises one or more of a steering actuator, a propulsion system, and a thrust maneuver system ([0021]: propulsion and direction control members including possible rudders); and 
the providing the one or more docking assist control signals to the navigation control system comprises controlling the one or more of the steering actuator, propulsion system, and thrust maneuver system to maneuver the marine vessel according to a target linear and/or angular velocity or a target docking position and/or orientation corresponding to the received docking assist parameters ([0045]: in docking mode, unit UC automatically intervenes to reduce speed; [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected).  
Regarding claim 11, Bertetti teaches a method comprising: 
receiving docking assist parameters from a user interface for a marine vessel ([0020]: joystick for controlling the propulsion systems for navigation) and perimeter sensor data from a perimeter ranging system mounted to the marine vessel ([0021]: receives signals from a plurality of devices mounted on board the boat for detection of obstacles); 
-Page 6 of 14-Appln. No. 16/533,572determining one or more docking assist control signals based, at least in part, on the received docking assist parameters ([0043]: joystick movements allow control of the motor speed) and the received perimeter sensor data (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), wherein the determining the one or more docking assist control signals comprises: 
determining, based at least in part on the docking assist parameters, a user demand for propelling the marine vessel ([0020]: joystick for controlling the propulsion systems; [0028]: joystick is enabled in coastal, restricted water, and docking conditions; According to the text associated with block 2502 of Applicant’s specification, docking assist parameters may include user input provided to user interface 120 for direct navigational control, including linear and/or rotational joystick user input. Hence the user demand for propelling the vessel is interpreted to be the same as the docking assist parameters received from a user interface); 
determining, based at least in part on the perimeter sensor data, that a navigation hazard is present within a safety perimeter of the marine vessel ([0022]: detect in real-time the distance to obstacles); 
attenuating the user demand ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed) based at least in part on determining the navigation hazard presence within the safety perimeter (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), the attenuating comprising determining an attenuated target linear and/or angular velocity for the marine vessel ([0040]: “6 knots”; [0041]: “3 knots”; Fig. 7 and [0045]: “reduce speed”); and 
determining the one or more docking assist control signals based, at least in part, on the determined attenuated target linear and/or angular velocity ([0021]: operation of all the propulsion and direction control members of the boat is controlled by a central control and processor unit UC which monitors control of the boat as a whole and received obstacle detection signals; [0043]: during the docking phase, joystick movements allow control of the motor speed); and 
providing the one or more docking assist control signals to a navigation control system for the marine vessel ([0021]: operation of all the propulsion and direction control members of the boat is controlled by a central control and processor unit UC which monitors control of the boat as a whole and received obstacle detection signals; Examiner submits that the automatic intervention cited for the previous limitation are implemented by control signals from the UC unit), wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the mobile structure according to the determined attenuated target linear and/or angular velocity ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed).
Regarding claim 12, Bertetti teaches the method of claim 11, and Bertetti also teaches that the user demand comprises at least one of a velocity demand or a thrust demand ([0020]: joystick for controlling the propulsion systems for navigation; controlling propulsion is understood to involve thrust and, as a result, velocity).   
Regarding claim 13, Bertetti teaches the method of claim 11, and Bertetti also teaches determining, based at least in part on the perimeter sensor data (Fig. 4: coastal mode is established when distance from coast (i.e. a navigational hazard) is within ½ mile and restricted water mode is established when distance from coast is within 300 meters; additionally or alternatively, [0012]: in slow speed navigation mode, speed of the boat is limited as a function of the proximity of the obstacle detected; Fig. 7 defining coastal operation: obstacle detected? > Yes > reduce speed in dependence on distance from obstacle and current speed; additionally or alternatively, [0045]: reduce speed when the boat reaches predetermined distance limits from an obstacle), one or more velocity limits on a linear and/or angular velocity of the marine vessel in a direction of approaching the navigation hazard, wherein the attenuating is based, at least in part, on the one or more velocity limits ([0040]: in coastal mode, joystick is operative and usable below 6 knots; additionally or alternatively, [0041]: in restricted water mode, joystick is operative and usable below 3 knots; [0045]: in docking mode, unit UC automatically intervenes to reduce speed).  
Regarding claim 14, Bertetti teaches the method of claim 13, and Bertetti also teaches that the determining the one or more docking assist control signals comprises: 
determining a range to the navigation hazard disposed within a monitoring perimeter of the perimeter ranging system (Fig. 4, [0038], [0041]: navigation mode is determined based on the sensed distance to the coast/obstacle; [0012], [0034], [0044-45]: control speed based on distance to an obstacle) based, at least in part, on the received perimeter sensor data ([0022]: systems which detect in real time the distance from an obstacle, e.g. [0024]); 
determining the range to the navigation hazard is within a safety perimeter for the marine vessel (Fig. 4, [0038], [0041]: navigation mode is determined based on the sensed distance to the coast/obstacle; [0044]: control in docking mode responsive to “reaching a predetermined safe distance”); and 
determining the one or more docking assist control signals based, at least in part, on the determined range to the navigation hazard, wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel to evade the navigation hazard by maintaining or increasing the range to the navigation hazard ([0044]: in docking mode control of the motors is automatically canceled upon reaching a predetermined safe distance and if the distance continues to reduce, the motors are automatically controlled in the opposite sense).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 20050075016 A1) in view of Tyers et al. (US 2013/0297104 A1). 
Regarding claim 4, Bertetti teaches the system of claim 1, and Bertetti also teaches that the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel to evade the navigation hazard ([0044]: motors are controlled to automatically reverse when the distance to the obstacle reduces to less than a safe distance) but Bertetti does not teach that the determining the one or more docking assist control signals comprises: “determining a relative velocity of the navigation hazard based, at least in part, on the received perimeter sensor data”; “determining the relative velocity of the navigation hazard towards the marine vessel is greater than a hazard velocity limit”; or that the -Page 3 of 14-Appln. No. 16/533,572determined one or more docking assist control signals are “based, at least in part, on the determined relative velocity of the navigation hazard” to “[decrease] the relative velocity of the navigation hazard towards the marine vessel”. 
Tyers teaches an automatic docking system which determines a relative velocity of the navigation hazard based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); determining the relative velocity of the navigation hazard towards the marine vessel is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped – a “hazard velocity limit” of zero); and determining control signals based, at least in part, on the determined relative velocity of the navigation hazard to decrease the relative velocity of the navigation hazard towards the marine vessel (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to determine docking control signals to decrease relative velocity to an obstacle based on the determined relative velocity to the obstacle being greater than a threshold as taught by Tyers in order to reduce the risk of damage to the vessel (Tyers [0010]).
Regarding claim 15, Bertetti teaches the method of claim 13, and Bertetti also teaches that the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel to evade the navigation hazard ([0044]: motors are controlled to automatically reverse when the distance to the obstacle reduces to less than a safe distance), but Bertetti does not teach that the determining the one or more docking assist control signals comprises: “determining a relative velocity of a navigation hazard disposed within a monitoring perimeter of the perimeter ranging system based, at least in part, on the received perimeter sensor data”; “determining the relative velocity of the navigation hazard towards the marine vessel is greater than a hazard velocity limit”; or that the determined one or more docking assist control signals are “based, at least in part, on the determined relative velocity of the navigation hazard” to “[decrease] the relative velocity of the navigation hazard towards the marine vessel”.  
Tyers teaches an automatic docking system which determines a relative velocity of the navigation hazard based, at least in part, on the received perimeter sensor data (Fig. 6, step 208); determining the relative velocity of the navigation hazard towards the marine vessel is greater than a hazard velocity limit (Fig. 6, step 216: vessel reduces velocity to a stop; Examiner submits that control to reduce velocity by 0.06 knots per foot of travel, from 5 knots (at step 212) to a stop, necessarily involves determining that the vessel has not yet stopped – a “hazard velocity limit” of zero); and determining control signals based, at least in part, on the determined relative velocity of the navigation hazard to decrease the relative velocity of the navigation hazard towards the marine vessel (Fig. 6, step 216: vessel reduces velocity to stop 20 feet from the object). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to determine docking control signals to decrease relative velocity to an obstacle based on the determined relative velocity to the obstacle being greater than a threshold as taught by Tyers in order to reduce the risk of damage to the vessel (Tyers [0010]).

Claims 5 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tyers et al. (US 2013/0297104 A1) in view of Lee (KR 20080071269 A).
Regarding claim 5, Tyers teaches a system (Figs. 1-4) comprising: 
a logic device (processor control unit “PCU” 30) configured to communicate with a user interface (thruster manual controls 61, fwd/rev drive selector 62, control panel 20) and a perimeter ranging system mounted to a marine vessel (transducers 40P, 40S, 46, 47) and to provide docking assist for the marine vessel ([0003]), wherein the logic device is configured to: 
receive docking assist parameters from the user interface (at least Fig. 5A, steps 102A, 106A, 108A) and perimeter sensor data from the perimeter ranging system (at least Fig. 5B, steps 112B, 114B and/or Fig. 5C, steps 112C, 114C, 116C, 120C); 
determine one or more docking assist control signals based, at least in part, on the received docking assist parameters and the received perimeter sensor data (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the determining the one or more docking assist control signals comprises:
determining a target linear and/or angular velocity for the marine vessel based, at least in part, on the docking assist parameters (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and
determining the one or more docking assist control signals based, at least in part, on the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”); and 
provide the one or more docking assist control signals to a navigation control system for the marine vessel (at least Fig. 5B, steps 112B, 114B, 116B, 118B and/or Fig. 5C, steps 116C), wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target linear and/or angular velocity (Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”), 
wherein the docking assist parameters comprise a target docking position and/or orientation for the marine vessel (Fig. 5A, step 106A: where “a final distance between the marine vessel and the external object” corresponds to a target docking position), and wherein the determining the one or more docking assist control signals comprises: 
[…];
determining a target docking [behavior] for the marine vessel based, at least in part, on […] the target docking position and/or orientation (Fig. 5B, step 116B: “preferably at a velocity of one foot every two seconds” based on pilot control signals input in Fig. 5A); and 
determining the one or more docking assist control signals based, at least in part, on the determined target docking [behavior], wherein the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel according to the determined target docking [behavior] (e.g. Fig. 5B, step 116B: “controls bow and stern thruster to move marine vessel preferably at a velocity of one foot every two seconds”).
Tyers does not explicitly teach “determining wind and/or water disturbances affecting navigation of the marine vessel” or that the target docking behavior is a “track” which is “based, at least in part, on the determined wind and/or water disturbances”. However, Lee teaches determining wind and water disturbances affecting navigation of the marine vessel (Fig. 3, S4: Analyzing the velocity and direction of the [water] current; Fig. 3, S5: Measuring wind through the wind vane) and then determining a target track based, at least in part, on the determined wind and/or water disturbances (Fig. 3, S7-S8: Calculating the steering angle and the drifting angle for each course according to the current and wind and Selecting an optimal course based on the rudder angle and the drift angle for each course using the calculated currents and winds). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers by determining a target docking track as taught by Lee in order to select a course in which drift will be minimized (Lee last paragraph of text).
Regarding claim 23, modified Tyers teaches the system of claim 5, and Tyers, as modified, also teaches that the target docking track is determined based at least in part on the determined wind disturbance (Lee Fig. 3, S7-S8: Calculating the steering angle and the drifting angle for each course according to the current and wind and Selecting an optimal course based on the rudder angle and the drift angle for each course using the calculated currents and winds, cited and incorporated in the rejection of claim 5).  
Regarding claim 24, modified Tyers teaches the system of claim 5, and Tyers, as modified, also teaches that the target docking track is determined based at least in part on the determined current disturbance (Lee Fig. 3, S7-S8: Calculating the steering angle and the drifting angle for each course according to the current and wind and Selecting an optimal course based on the rudder angle and the drift angle for each course using the calculated currents and winds, cited and incorporated in the rejection of claim 5).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 20050075016 A1) in view of Lofall (US 2009/0048726 A1).
Regarding claim 6, Bertetti teaches the system of claim 1, and Bertetti also teaches […] determining the one or more docking assist control signals […] wherein the one or more docking assist control signals are configured to cause the navigation control system to [maneuver] the mobile structure according to the received docking assist parameters ([0043]: joystick movements allow control of the motor speed; [0033]: docking mode) but Bertetti does not teach “determining wind and/or water current disturbances affecting navigation of the marine vessel” or that the one or more docking assist control signals are determined “based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances”.  
Lofall teaches determining wind and water disturbances affecting navigation of the marine vessel ([0050]: “the current/wind's influence on the vessel may be determined”) and altering the operating parameters based, at least in part, on the determined wind and/or water current disturbances to cause the navigation control system to compensate for the determined wind and/or water current disturbances (Fig. 6, step 258; [0073]: alter vessel operation, e.g. RPM or heading, to improve performance). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to determine wind and water disturbance and determine control signals to compensate for them as taught by Lofall in order to improve performance (Lofall [0073]).
Regarding claim 17, Bertetti teaches the method of claim 13, and Bertetti also teaches […] determining the one or more docking assist control signals […], wherein the one or more docking assist control signals are configured to cause the navigation control system to [maneuver] the marine vessel according to the received docking assist parameters ([0043]: joystick movements allow control of the motor speed; [0033]: docking mode), but Bertetti does not teach “determining wind and/or water current disturbances affecting navigation of the marine vessel” or that the one or more docking assist control signals are determined “based, at least in part, on the determined wind and/or water current disturbances, wherein the one or more docking assist control signals are configured to cause the navigation control system to compensate for the determined wind and/or water current disturbances”.  
Lofall teaches determining wind and water disturbances affecting navigation of the marine vessel ([0050]: “the current/wind's influence on the vessel may be determined”) and altering the operating parameters based, at least in part, on the determined wind and/or water current disturbances to cause the navigation control system to compensate for the determined wind and/or water current disturbances (Fig. 6, step 258; [0073]: alter vessel operation, e.g. RPM or heading, to improve performance). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to determine wind and water disturbance and determine control signals to compensate for them as taught by Lofall in order to improve performance (Lofall [0073]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 20050075016 A1) in view of Akuzawa (US 2015/0089427 A1).
Regarding claim 7, Bertetti teaches the system of claim 1, and Bertetti also teaches the user interface (joystick J), but Bertetti does not teach that the receiving the docking assist parameters comprises: “generating a view of a docking area for the marine vessel on a display” of the user interface; or that the user input from the user interface “[indicates] a target docking track and/or a target docking position and/or orientation within the generated view of the docking area”.  
However, Akuzawa teaches a vessel display system which generates a view of a docking area (Figs. 6, 9A, and 9B; [0108]) and a user input indicating a target docking position is received from within the generated view ([0127]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti by generating a view of the docking area and receiving a user input target position from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the docking target position more easily (Akuzawa [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 2005/0075016 A1) in view of Imai et al. (US 2013/0063599 A1) and Bradley et al. (US 2007/0089660 A1).
Regarding claim 8, Bertetti teaches the system of claim 1, and Bertetti also teaches the perimeter ranging system […] mounted to the marine vessel and configured to capture [data] of corresponding one or -Page 5 of 14-Appln. No. 16/533,572more areas proximate to a perimeter of the marine vessel  ([0021]: a plurality of devices mounted on board the boat for detection of obstacles).
Bertetti does not teach that: the perimeter ranging system comprises “one or more imaging modules” configured to capture “images” of corresponding one or -Page 5 of 14-Appln. No. 16/533,572more areas proximate to a perimeter of the marine vessel and “including at least a portion of the perimeter of the marine vessel”. However, Imai teaches determining distance from image data captured by one or more imaging modules mounted to a mobile structure, wherein the image data includes one or more areas proximate to a perimeter of the mobile structure and including at least a portion of the perimeter of the mobile structure (Figs. 1A-B, [0032-33], [0056-58]). Although Imai is directed to a road vehicle and not a marine vessel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tyers to include one or more imaging modules mounted to the marine vessel configured to capture images of corresponding one or more areas proximate to a perimeter of the marine vessel and including at least a portion of the perimeter of the marine vessel as taught by Imai because the technique for improving a particular class of devices (i.e. vehicles, in general) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable – namely, viewing the perimeter of the vehicle and obtaining distance to nearby objects.
Bertetti also does not teach that the logic device is configured to determine from the docking assist parameters that the user interface has received a user input “specifying that the mobile structure is to hover with the target linear and angular velocities being substantially zero”, and the logic device is configured to respond to such user input by providing, to the navigation control system, “control signals configured to cause the mobile structure to hover while counteracting detected motion of the mobile structure”.   Bradley teaches a method for positioning a marine vessel in which “the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick” (abstract). Details of maintaining position and orientation (“station keeping”) when the joystick is released are disclosed in [0076] and [0080] and compensating for detected motion of the vessel is disclosed in [0086]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to determine that the mobile structure is to hover and providing control signals to cause the mobile structure to hover while counteracting detected motion of the mobile structure as taught by Bradley in order to maintain the position of the marine vessel in a selected position (Bradley [0075]) which is particularly helpful during docking procedures (Bradley [0076]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 2005/0075016 A1) in view of Tyers et al. (US 2013/0297104 A1) and Bradley et al. (US 2007/0089660 A1).
Regarding claim 10, Bertetti teaches the system of claim 1, and Bertetti also teaches that the docking assist parameters comprise a […] docking directive ([0033]: docking mode).
Bertetti does not teach that the docking directive is a “remote” docking directive or that “the remote docking directive includes a position for the marine vessel corresponding to an open water parking position or an entrance or waiting area associated with a remote vessel storage system”. Tyers teaches a remote docking directive (Fig. 9A, step 504A-506A; Fig. 9B, step 520B) including a position for the marine vessel corresponding to an open water parking position or an entrance or waiting area associated with a remote vessel storage system (Fig. 9A, step 504A-506A: operator inputs desired distance to move away from an external object; Fig. 9B, step 520B: once the vessel reaches the pre-selected position it will maintain that position indefinitely; [0035], [0045]: external object 70 may be a dock, another marine vessel, an environment such as a marina, rocks, etc. Examiner submits that specifying a distance to move away from something, e.g. a dock, and then maintaining that position indefinitely constitutes an “open water parking position or an entrance or waiting area associated with a remote vessel storage system”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to position the vessel at a remote location constituting an open water parking position as taught by Tyers  in order to automatically control the departure from an obstacle (Tyers [0066]).
Bertetti also teaches that the user interface comprises a joystick (joystick J), but Bertetti does not teach that  a joystick “controller configured to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go”.  Bradley teaches a method for positioning a marine vessel in which “the operator of the marine vessel can place the system in a station keeping enabled mode and the system then maintains the desired position obtained upon the initial change in the joystick from an active mode to an inactive mode. In this way, the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick” (abstract) where details of maintaining position and orientation (“station keeping”) when the joystick is released are disclosed in [0076] and [0080]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to provide docking assist parameters corresponding to the target linear and angular velocities of substantially zero in response to a joystick being let go as taught by Bradley in order to immediately and automatically maintain position and heading when the vessel is being manually controlled (Bradley [0076)).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 20050075016 A1) in view of Lee (KR 20080071269 A).
Regarding claim 16, Bertetti teaches the method of claim 13, and Bertetti also teaches that the one or more docking assist control signals are configured to cause the navigation control system to maneuver the marine vessel ([0043]: joystick movements allow control of the motor speed; [0033]: docking mode) and one or more docking safety parameters ([0044]: “predetermined safe distance”) but Bertetti does not teach that the docking assist parameters comprise “a target docking position and/or orientation for the marine vessel”; that the determining the one or more docking assist control signals comprises “determining wind and/or water current disturbances affecting navigation of the marine vessel”; “determining a target docking track for the marine vessel based, at least in part, on the determined wind and/or water disturbances, the target docking position and/or orientation and one or more docking safety parameters corresponding to the target docking track”; or that the one or more docking assist control signals are determined “based, at least in part, on the determined target docking track” “according to the determined target docking track”.  
However, Lee teaches determining wind and water disturbances affecting navigation of the marine vessel (Fig. 3, S4: Analyzing the velocity and direction of the [water] current; Fig. 3, S5: Measuring wind through the wind vane) and then determining a target track (which inherently includes a target position) and control signals based, at least in part, on the determined wind and/or water disturbances (Fig. 3, S7-S9: Calculating the steering angle and the drifting angle for each course according to the current and wind, Selecting an optimal course based on the rudder angle and the drift angle for each course using the calculated currents and winds, and performing a speed trial run according to the selected optimal course). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti by determining a target docking position and track based on determined wind and/or water disturbances as taught by Lee in order to minimize drift (Lee last paragraph of text).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 20050075016 A1) in view of Akuzawa (US 2015/0089427 A1) and Bradley et al. (US 2007/0089660 A1).
Regarding claim 18, Bertetti teaches the method of claim 13, and Bertetti also teaches the user interface (joystick J) but Bertetti does not teach that the receiving the docking assist parameters comprises: “generating a view of a docking area for the marine vessel  on a display” of a user interface; or that the user input from the user interface “[indicates] a target docking track and/or a target docking position and/or orientation within the generated view of the docking area”. However, Akuzawa teaches a vessel display system which generates a view of a docking area (Figs. 6, 9A, and 9B; [0108]) and a user input indicating a target docking position is received from within the generated view ([0127]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti by generating a view of the docking area and receiving a user input target position from within the view as taught by Akuzawa in order to provide useful information to the user in accordance with the circumstances (Akuzawa [0016]) and to enable the user to ascertain the relationship between the current position and the docking target position more easily (Akuzawa [0025]).
Bertetti also does not teach “determining from the docking assist parameters that the user interface has received a user input specifying that the mobile structure is to hover with the target linear and angular velocities being substantially zero”, or responding to such user input by providing, to the navigation control system, “control signals configured to cause the mobile structure to hover while counteracting detected motion of the mobile structure”.  Bradley teaches a method for positioning a marine vessel in which “the operator can selectively maneuver the marine vessel manually and, when the joystick is released, the vessel will maintain the position in which it was at the instant the operator stopped maneuvering it with the joystick” (abstract). Details of maintaining position and orientation (“station keeping”) when the joystick is released are disclosed in [0076] and [0080] and compensating for detected motion of the vessel is disclosed in [0086]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertetti to determine that the mobile structure is to hover and providing control signals to cause the mobile structure to hover while counteracting detected motion of the mobile structure as taught by Bradley in order to maintain the position of the marine vessel in a selected position (Bradley [0075]) which is particularly helpful during docking procedures (Bradley [0076]).

Conclusion
Any new ground(s) of rejection presented in this Office action were necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662